UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2008 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number 001-32239 Commerce Energy Group, Inc. (Exact name of registrant as specified in its charter) Delaware 20-0501090 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 600 Anton Boulevard, Suite 2000 Costa Mesa, California 92626 (Address of principal executive offices) (Zip code) (714) 259-2500 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer  Accelerated filer  Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting companyR Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No R As of October31, 2008, 31,131,285 shares of the registrant’s common stock, par value $0.001 per share, were outstanding. COMMERCE ENERGY GROUP, INC. Form 10-Q For the Period Ended October 31, 2008 Index Page No. Explanatory Note i PART I — FINANCIAL INFORMATION 1 Item 1. Financial Statements (Unaudited) 1 Condensed Statement of Net Assets in Liquidation for the three months ended October 31, 2008 1 Condensed Consolidated Balance Sheet as of July 31, 2008 2 Condensed Consolidated Statements of Operations for the three months ended October 31, 2008 and 2007 3 Condensed Consolidated Statements of Cash Flows for the three months ended October 31, 2008 and 2007 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 4T. Controls and Procedures 10 PART II — OTHER INFORMATION 12 Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 14 SIGNATURES 16 COMMERCE ENERGY GROUP, INC. Explanatory Note On December 15, 2008, Commerce Energy Group, Inc, or the Company, filed a current report on Form 8-K/A (Amendment No. 1) dated December 12, 2008 with the Securities and Exchange Commission, or the December 2008 Form 8-K, reporting, among other things, it had consented to a foreclosure proceeding under Section 9-620 under the New York Uniform Commercial Code.
